MEMORANDUM OPINION

                                            No. 04-11-00753-CR

                                   IN RE Michael Joseph GRIFFITH

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Sandee Bryan Marion, Justice

Delivered and Filed: November 2, 2011

PETITION FOR WRIT OF MANDAMUS DENIED

           On October 17, 2011, relator filed a petition for writ of mandamus, complaining of the

trial court’s order denying his motion for judgment nunc pro tunc. In the motion for judgment

nunc pro tunc, relator asserted the judgment entered in 1991 was improper because his two

sentences were ordered to run consecutively instead of concurrently. On August 26, 2011, the

trial court denied relator’s motion for judgment nunc pro tunc, concluding there was no error in

the trial court’s judgment.

           “The purpose of a nunc pro tunc order is to correctly reflect from the records of the court

a judgment actually made by it, but which for some reason was not entered of record at the

proper time.” Alvarez v. State, 605 S.W.2d 615, 617 (Tex. Crim. App. 1980). An error in the

1
  This proceeding arises out of Cause Nos. 4285-91 & 4286-91, styled State of Texas v. Michael Joseph Griffith, in
the 198th Judicial District Court, Mason County, Texas, the Honorable M. Rex Emerson presiding.
                                                                                    04-11-00753-CR


entry of a judgment is clerical as long as the error did not come about as the product of judicial

reasoning. Id. The trial court found the judgment in this case accurately reflected the trial

court’s action. While relator contends the error was clerical in nature, the record does not

support this assertion. Therefore, we conclude the error relator alleges is not a clerical error in

the entry of the judgment that can be corrected by a judgment nunc pro tunc. Accordingly, the

petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a).

                                                            PER CURIAM

DO NOT PUBLISH




                                               -2-